IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,690-01


EX PARTE DON ALBERT LANG, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-01321-A IN THE 252ND DISTRICT COURT
FROM JEFFERSON COUNTY


 Keasler, J., filed a concurring statement in which Hervey, J., joined.

CONCURRING STATEMENT
	I agree with the Court's decision to deny relief.  But I write to note that Applicant's
grounds for relief that challenge the sufficiency of the evidence and the legality of his
confession are not cognizable on habeas. (1)  I would therefore deny these claims on this basis,
without reaching the merits.   
DATE FILED: May 11, 2011
DO NOT PUBLISH

1.   See Ex parte Grigsby, 137 S.W.3d 673, 674 (Tex. Crim. App. 2004); Ex parte
Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989) (op. on reh'g).